J-S74012-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                  Appellee                :
                                          :
                v.                        :
                                          :
S.W.,                                     :
                                          :
                  Appellant               :    No. 2922 EDA 2013

              Appeal from the PCRA Order Entered August 9, 2013
               in the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0002904-2003

BEFORE: BENDER, P.J.E., DONOHUE, and STRASSBURGER,* JJ.

CONCURRING STATEMENT BY STRASSBURGER, J.:FILED DECEMBER 08, 2014

        I join the Majority Memorandum. I do so only because I am bound by

this Court’s opinion in Commonwealth v. Henkel, 90 A.3d 16 (Pa. Super.

2014) (en banc), holding that claims of ineffectiveness of PCRA counsel

cannot be raised for the first time on appeal.      Were I writing on a clean

slate, I would adopt the position of P.J.E. Bender in his dissent in Henkel.

        P.J.E. Bender joins this concurring statement.

        Judge Donohue joins this concurring statement.




* Retired Senior Judge assigned to the Superior Court.